UNITED STATES COURT OF APPEALS FOR VETERANS CLAIMS


                                             NO . 06-1366

                               JOHN R. RAMSEY ET AL., PETITIONERS,

                                                  V.


                                    R. JAMES NICHOLSON ,
                         SECRETARY OF VETERANS AFFAIRS, RESPONDENT .


           Before GREENE, Chief Judge, and MOORMAN and SCHOELEN, Judges.

                                             ORDER

        The petitioners, veterans John R. Ramsey and Robert C. Johnson, each have an appeal
pending before the Board of Veterans' Appeals (Board) seeking separate increased ratings of 10%
for service-connected, bilateral tinnitus. An April 22, 2005, memorandum from the Secretary and
an April 28, 2005, memorandum from the then-Acting Board Chairman imposed a stay on (1) claims
filed before June 13, 2003, for tinnitus in which more than a single 10% rating was sought, and (2)
claims filed before June 10, 1999, in which a compensable rating was denied because the veteran's
tinnitus was not considered persistent, pending resolution of the litigation in Smith v. Nicholson,
19 Vet.App. 63 (2005), rev'd, 451 F.3d 1344 (Fed. Cir. 2006). Petition (Pet.) appendix (app.) at 1-2,
3-5. Both petitioners received letters notifying them that their claims were stayed pursuant to the
Secretary's and Board Chairman's memoranda. Pet. app. at 19, 26.

        On May 20, 2005, the petitioners filed a petition for extraordinary relief, seeking an order
from this Court directing the Secretary and Board Chairman to rescind these memoranda and to
adjudicate the petitioners' claims. See Ramsey v. Nicholson, 20 Vet.App. 16 (2006). In Ramsey, the
Court held that the Secretary did not have unilateral authority to stay cases pending before the Board
under the circumstances present here. Id. at 39. However, the Court denied the petition, and stayed
the entry of judgment for 30 days in order for the Secretary to seek judicial authority to continue the
stay. Id. Thereafter, the Secretary elected not to file a motion to stay with the U.S. Court of Appeals
for the Federal Circuit (Federal Circuit) or this Court.

         On May 15, 2006, the petitioners again filed a petition for extraordinary relief in the nature
of a writ of mandamus in which they requested an order directing the Secretary and Board Chairman
to "rescind forthwith their unlawful stay and adjudicate [the p]etitioners' appeals." Pet. at 2. Relying
on Ramsey, the petitioners stated that the Secretary had failed to file in the Federal Circuit a request
for a stay of this Court's judgment in Smith, supra, and argued that the Secretary's and Board
Chairman's continued unilateral stay of proceedings in tinnitus cases pending at the Board is
unlawful. Pet. at 7-8. The Secretary has filed a response to the petition and the petitioners have filed
a reply.
        On July 12, 2006, the Secretary, pursuant to Rule 30(b) of the Court's Rules of Practice and
Procedure, filed a July 10, 2006, memorandum as a supplemental authority. In the July 10, 2006,
memorandum, the Secretary rescinds the April 22, 2005, memorandum imposing the stay. The
memorandum also directs the Board to adjudicate all of the previously stayed claims. On July 24,
2006, the Secretary filed, as a supplemental authority, a July 14, 2006, memorandum from the Board
Chairman lifting the stay imposed by the April 28, 2005, memorandum.

         This Court has adopted the case-or-controversy jurisdictional requirements imposed by
Article III of the U.S. Constitution. See Aronson v. Brown, 7 Vet.App. 153, 155 (1994). When the
relief sought by a petition has been accomplished, the appropriate course of action is for the Court
to dismiss the matter as moot. See Thomas v. Brown, 9 Vet.App. 269, 270 (1996) (per curiam order);
see also Bond v. Derwinski, 2 Vet.App. 376, 377 (1992) (per curiam order) ("When there is no case
or controversy, or when a once live case or controversy becomes moot, the Court lacks
jurisdiction."); Mokal v. Derwinski, 1 Vet.App. 12, 15 (1990) (dismissing portion of petition seeking
mandamus relief because controversy surrounding petition was moot).

        The Secretary's July 12, 2006, and July 24, 2006, filings indicate that the stay of proceedings
imposed by the Secretary's April 22, 2005, memorandum and Board Chairman's April 28, 2005,
memorandum has been lifted. The filings further direct the Board to resume adjudication of the
stayed claims. These actions are precisely the actions sought by the petitioners. Pet. at 10
("Petitioners seek the following relief: An order of this Court requiring the Secretary of Veterans
Affairs and Chairman of the Board of Veterans' Appeals forthwith to rescind their unlawful stay and
adjudicate Petitioners' appeals."). Because the petitioners have already obtained the relief sought
from the Court (the rescission of the stay and a direction to the Board to adjudicate their claims),
their petition has become moot and will be dismissed.

       Upon consideration of the foregoing, it is

     ORDERED that the petition for extraordinary relief in the nature of a writ of mandamus is
DISMISSED as moot.

DATED: August 2, 2006                                          PER CURIAM.




                                                  2